UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 KENT M. MAUPIN, et al.,
         Plaintiffs
         v.                                                Civil Action No. 17-1213 (CKK)
 SYRIAN ARAB REPUBLIC, et al.,
         Defendants.


                                  MEMORANDUM OPINION
                                    (September 19, 2019)

       This case arises from the death of an American, Keith Matthew Maupin, in Iraq sometime

between 2004 and 2008. Plaintiffs LeaAnn Cottrell and Stephen Spencer are the half-blood

siblings of the decedent on his mother’s side, and Plaintiff Kent Maupin is the half-blood sibling

of the decedent on his father’s side. Plaintiffs allege that Maupin was killed by a terrorist

organization led by Abu Mus’ab al-Zarqawi (the “Zarqawi Terrorist Organization”). Proceeding

under the Foreign Sovereign Immunities Act (“FSIA”), Plaintiffs allege that Defendants Syrian

Arab Republic (“Syria”) and the Syrian Military Intelligence provided material support and

resources to the Zarqawi Terrorist Organization and accordingly should be held liable for this

death. The Court agrees.

       Defendants have not answered or otherwise participated in this litigation. The case

accordingly proceeded in a default setting. The Court did not require a liability hearing, as this

case involves the same issue as was presented in Foley v. Syrian Arab Republic, No. 11-cv-699

(D.D.C). In that case, following a liability hearing, this Court concluded that Syria and the

Syrian Military Intelligence were liable for the death of Maupin, and provided damages to his

estate as well as to his parents. Foley, No. 11-cv-699, ECF No. 76; see also generally Foley v.

Syrian Republic, 249 F. Supp. 3d 186 (D.D.C. 2017). Adopting the factual findings and
                                                  1
conclusions of law from Foley, in a previous Memorandum Opinion, the Court determined that

Plaintiffs established their claims by evidence satisfactory to the Court, and accordingly granted

default judgment against Defendants as to liability. March 20, 2019 Memorandum Opinion and

Order, ECF No. 27. The Court’s findings of fact and conclusions of law in that Memorandum

Opinion and Order are incorporated into this Memorandum Opinion as though stated in full. The

Court referred the issue of damages to a Special Master.

       Upon consideration of the pleadings, 1 the relevant legal authorities, and the record as a

whole, the Court will now grant Plaintiffs default judgment in this case in full. It will affirm and

adopt the Special Master’s findings and recommendations on damages.

                                         I. DISCUSSION

       Plaintiffs filed this lawsuit on June 20, 2017. Compl., ECF No. 1. On January 2, 2019,

Plaintiffs moved for an entry of default, contending that service had been completed as to

Defendants Syria and Syrian Military Intelligence under 28 U.S.C. § 1603(a)(4), and that

Defendants had failed to answer or otherwise respond within 60 days. ECF No. 23. On January

3, 2019, the Court granted Plaintiffs’ motion. January 3, 2019 Minute Order. The Court found

that Plaintiffs had accomplished service by conveying the service documents to the Syrian

Ministry of Foreign Affairs by way of the Czech Ministry of Foreign Affairs. Accordingly, the

Court ordered the Clerk of the Court to enter a default as to Defendants Syria and the Syrian

Military Intelligence pursuant to Fed. R. Civ. P. 55(a). Id. The Clerk of the Court entered default

on January 3, 2019. ECF No. 24.


1
 The Court’s consideration has focused on the Special Masters’ damages reports, ECF No. 32,
and Plaintiffs’ Motion for Adoption of the Special Master’s Damages Awards, ECF No. 33. In an
exercise of its discretion, and noting Plaintiffs’ statement that they do not request a hearing, the
Court finds that holding oral argument would not be of assistance in rendering a decision. See
LCvR 7(f).

                                                 2
       The Court was not required to hold a liability hearing in this matter as this case involves

the same issue as was presented in Foley v. Syrian Arab Republic, No. 11-cv-699 (D.D.C). The

Court took judicial notice and adopted the relevant findings of fact and conclusions of law from

Foley as to Defendants’ liability.

       In a previous Memorandum Opinion and Order, the Court granted Plaintiffs’ motion for

default judgment against each Defendant as to liability. ECF No. 26. The Court then appointed

Alan Balaran as a Special Master to administer damages proceedings. ECF No. 31. The Court

ordered Mr. Balaran to file a damages report. Id. The Court further ordered that any party could

file an objection to Mr. Balaran’s report within 21 days of the filing on the public docket. Id.

The Court further ordered that failure to meet this deadline would result in permanent waiver of

objections to Mr. Balaran’s findings, and that absent objection, Mr. Balaran’s findings, report and

recommendations would be deemed approved, accepted and ordered by the Court, unless the

Court provided otherwise. Id.

       Special Master Balaran reviewed the record in this case upon which the Court based its

liability findings, and also received additional evidence. On September 18, 2019, Special Master

Balaran filed his damages report. ECF No. 32. The Special Master recommended that each of

the three Plaintiffs receive an enhancement of $1 million in addition to the $2.5 million baseline

award set out in Heiser v. Islamic Republic of Iran, 466 F. Supp. 2d 229 (D.D.C. 2006), for a total

of $3.5 million each in compensatory damages for loss of solatium. Id. at 16.

        Following the Special Master’s Report, Plaintiffs filed a Motion asking the Court to

adopt the Special Master’s report in whole. ECF No. 33. Plaintiffs stated that they have no

objections to the Special Master’s fact findings or conclusions of law. The Court has reviewed




                                                 3
the Special Master’s Report and agrees with the Special Master’s fact findings and conclusions

of law. Accordingly, the Court ADOPTS the Special’s Masters Report in full.

                                       II. CONCLUSION

       For the foregoing reasons, the Court adopts and affirms the Special Master’s damages

report, including the conclusions and analysis. The Court will order that Plaintiffs be granted

damage awards in the amounts specified by the Special Master. Default judgment having now

been entered for Plaintiffs, this case will be dismissed. An appropriate order accompanies this

Memorandum Opinion.


                                                        /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge




                                                4